GAROUTTE, J., dissenting.
I dissent. Two loaded freight-cars came together while a brakeman was between them in the act of making a coupling. His death was the result. The verdict of a jury held the defendant guilty of negligence and awarded damages. The case is now reversed and a new trial ordered upon the ground that the evidence does not justify the verdict. I do not agree with such conclusion. The jury was justified from the evidence in finding that these two cars were both cars belonging to defendant; that the standard height of the drawheads of defendant’s freight-cars was thirty-three inches from the rail; that there was a difference in the height of the drawheads of these two cars of at least one and one-half inches; and that, therefore, one of the cars was defectively constructed or became defective after construction. Having found these facts, the jury were entirely justified in finding that the accident was occasioned by reason of the mismatched drawheads. Defendant had no right to furnish two such cars to the brakeman to be coupled, and was guilty of negligence in so doing.
Rehearing denied.